DETAILED ACTION
This communication is a final office action on the merits on patent application 16/396,226, attorney docket 44014899US02 which has a claimed effective filing date of 5/14/2018, based on provisional application 62/6741,357 and the applicant is Applied Materials Inc.  The present application was filed on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2021 has been entered. Claims 1-3, 5, 7, 9 11-14, 16 and 18-23 are pending and are considered below. Note that examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Response to Arguments
Applicant’s arguments with respect to the rejections presented in the office actin issued 9/25/2020 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shum et al.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 7, 9, 11-14, 18, 19, 21 and 22 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Shum et al. (U.S. 2016/0268336).

As for claim 1,
Shum teaches in figure 6a-6g and figure 4, a substrate processing method, comprising: forming a bottom contact (114) on a substrate (105); depositing a non-metallic interlayer dielectric material (120), SiCOH [0063] on the substrate); 
forming a via (123, at source/drain 114) within the non-metallic interlayer dielectric material, wherein the via extends from the bottom contact (114) in a first region;
etching a zero mark (155b)(figure 5b)[0069] in the non-metallic interlayer dielectric material in a second region (110c) apart from the first region (110a) to a depth less than a total thickness of the non-metallic interlayer dielectric material (shown in fig 6b), 
wherein the etching a zero mark in the non-metallic interlayer dielectric material is performed prior to deposition of any of a touch layer, a memory stack comprising a plurality of films, wherein at least one film of the plurality of films is a magnesium oxide containing film, or a hardmask (etch shown in fig. 6b, subsequent depositions shown in figs 6c and 6e); 
depositing the touch layer (662) over the non-metallic interlayer dielectric material and the via in the first region and the second region; 

and depositing the hardmask (668) over the memory stack in the first region and the second region ([0071]).

As for claim 2,
Shum teaches the method of claim 1, and Shum teaches that etching a zero mark comprises masking the first region and etching the non-metallic interlayer dielectric material in the second region ([0069]).  

As for claim 3,
Shum teaches the method of claim 2, wherein the etching the non-metallic interlayer dielectric material in the second region comprises exposing the interlayer dielectric material to an anisotropic oxide etching process (RIE, [0069]).  


As for claim 7,
Shum teaches the method of claim 1, and Shum teaches that the via (123) extends from the bottom contact (at 114) through the non-metallic interlayer dielectric material (120, the conductor is continuous through 135a). 

As for claim 9,


As for claim 11,
Shum teaches the method of claim 1, and teaches the touch layer is selected from the group consisting of a TaN material, a Ta material, and a W material.  (Ti, TIN, Ta or TaN. [0070]).

As for claim 12,
Shum teaches in figure 6a-6g and figure 4, a substrate processing method, comprising: forming a bottom contact (114) on a substrate (105); 
depositing a non-metallic interlayer dielectric material (120), SiCOH [0063] on the substrate); 
forming a via (123, at source/drain 114) within the non-metallic interlayer dielectric material in a first region (110a); 
etching a zero mark (155b)(figure 5b)[0069] in the non-metallic interlayer dielectric material in a second region (110c) apart from the first region (110a) to a depth less than a total thickness of the non-metallic interlayer dielectric material (shown in fig 6b), 
wherein the etching a zero mark in the non-metallic interlayer dielectric material is performed prior to deposition of any of a touch layer, a memory stack comprising a 
conformally depositing the touch layer (662) over the substrate in the first region and the second region (conformal deposition s shown in figures 6c and 6e); 
conformally depositing the memory stack (664) over the touch layer in the first region and the second region; 
conformally depositing the hardmask (668) over the memory stack in the first region and the second region; 
patterning at least the first region (shown in figure 6e); 
and etching the hardmask, the memory stack, and the touch layer (etches in figures 6d and 6f).

As for claim 13,
Shum teaches the method of claim 12, and Shum teaches that etching a zero mark comprises masking the first region and etching the non-metallic interlayer dielectric material in the second region.  (fig 6b, [0069]).

As for claim 14,
Shum teaches the method of claim 13, and Shum teaches that the etching the non-metallic interlayer dielectric material in the second region comprises exposing the substrate to an anisotropic oxide etching process (RIE, [0069]).  

As for claim 18,
Shum teaches in figure 6a-6g and figure 4, a substrate processing method, comprising: 
forming a bottom contact (114) on a substrate (105); 
depositing a non-metallic interlayer dielectric material (120), SiCOH [0063] on the substrate); 
etching the non-metallic interlayer dielectric material to expose the bottom contact; forming a metallic via (123) extending from the bottom contact in a first region (110a) (“…contacts may be formed by dual damascene processes…” [0032], which requires etching filling and planarizing); 
etching a zero mark (155b)(figure 5b)[0069] in the non-metallic interlayer dielectric material in a second region (110c) apart from the first region to a depth less than a total thickness of the non-metallic interlayer dielectric material (depth shown in figure 6b), wherein the etching a zero mark in the non-metallic interlayer dielectric material is performed prior to conformal deposition of any of a touch laver, a memory stack comprising a plurality of films, wherein at least one film of the plurality of films is a magnesium oxide containing film, or a hardmask (etch shown in fig. 6b, subsequent depositions shown in figs 6c and 6e); 
conformally depositing the touch layer (662) over the non-metallic interlayer dielectric material and the metallic via in the first region and the second region (shown in figure 6c); 
conformally depositing the memory stack (664) over the touch layer in the first region and the second region (shown in figure 6e); 

patterning at least the first region (shown in figure 6e); 
etching the hardmask, the memory stack, and the touch layer to expose the non- metallic interlayer dielectric material (etches in figures 6d and 6f).
depositing additional interlayer dielectric material (690) and planarizing the additional interlayer dielectric material with the hardmask (6j, [0078]; 
etching at least a portion of the hardmask to form a recess; and depositing a top contact over the additional interlayer dielectric material and in the recess (recess not shown but described in paragraph [0071]).

As for claim 19,
Shum teaches the method of claim 18, wherein the etching a zero mark is an anisotropic oxide etch process. (RIE, [0069]).
 
As for claim 21,
Shum teaches the method of claim 18, and Shum teaches that etching the non-metallic interlayer dielectric material to expose a bottom contact further comprises forming a recess, wherein the recess has a width at a top surface of the bottom contact which is less than a width of the top surface of the recess (the top portion is a line that is wider than the contact hole, shown in figure 4).

As for claim 22,
Shum teaches the method of claim 18, and Shum teaches a width of the via structure at a top surface (135b) less than a width of the touch (662) layer at a top surface (shown in figure 6c in region 110b).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 5, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shum in view of Jiang (U.S. 2016/0093670).

As for claim 5, 16 and 20,
Shum teaches the method of claim 1, but does not teach that the zero mark has a width of between about 1 µm and about 2 µm.
However, Jiang teaches a zero mark has a width of between about 1 µm and about 2 µm (about 1.6µm, [0070]).
It would have been obvious to one skilled in the art at the effective filing date of this application to use the width taught by Jiang in the method of Shum because the width would be adequate for a visible alignment mark. One skilled in the art would have combined these elements with a reasonable expectation of success.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Shum.

As for claim 23,
Shum teaches the method of claim 22, and Shum makes obvious that a difference between the width of the via structure at the top surface and the width of the touch layer at the top surface is less than one third of the width of the touch layer at the top surface.  
The width of the touch layer relative to the via width is a design choice and a 30% difference would be a choice within the skill of one skilled in the art at the effective filing date of this application, and would be obvious absent an unexpected result.  One skilled in the art would have selected the relative widths with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A BODNAR/           Examiner, Art Unit 2893